PER CURIAM:
For purposes of submission, the above claims were consolidated and represent an aggregate claim of $10,595.60 for goods and services furnished to the respondent for which the claimants have not received payment.
The respondent filed Answers admitting all of the allegations pertaining to each of the claims. The Answers further allege that there were no funds remaining in the respondent’s appropriations for the fiscal years in question from which the obligations could have been paid.
While we feel that these are claims which in equity and good conscience should be paid, we are of further opinion that awards cannot be made, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct. Cl. 180 (1971).
For the foregoing reasons, the claims are denied.
Claims disallowed.